Citation Nr: 1120512	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a back injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right knee injury, including as secondary to the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1980 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the Veteran testified at a hearing at the RO in March 2010, before the undersigned Acting Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of this hearing is of record.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  The Veteran also testified regarding the possibility of outstanding VA treatment records pertinent to his appeal, so the Acting VLJ held the record open for an additional 60 days, but he failed to submit these records.  See March 2010 personal hearing transcript, at 8.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Because these claims for a back and right knee disability have been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen these claims since the last final and binding decision, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

The RO's April and June 1990 rating decisions initially considered and denied the Veteran's claims for service connection for a back and right knee disability, respectively.  The Veteran proceeded to appeal that claim to the Board.  In a March 1992 decision, the Board denied his claims for residuals of a back injury and residuals of a right knee injury, primarily due to a lack of objective evidence of a chronic back or right knee disability in service.  Although the Veteran was notified of his appellate rights, there is no indication the Veteran perfected a timely appeal to the Veterans Court of that March 1992 Board decision.  The Board's decision subsumed the prior RO decisions denying the service connection claims for back and right knee disabilities and became a final and binding denial of these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2010).  

The RO subsequently, in an August 2000 decision, found no new and material evidence to reopen the Veteran's claim for a back disability.  Similarly, the RO's September 2001 rating decision found no new and material evidence to reopen the Veteran's claim for a right knee disability.  The RO notified him of the decisions and apprised him of his procedural and appellate rights, but he did not initiate appeals.  Therefore, those decisions are also final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  
However, before addressing these issues on appeal for back and right knee disabilities, the Board finds that additional development is required, especially to obtain outstanding VA outpatient treatment records.  There are VA outpatient treatment records in the file from the Jackson, Mississippi VA Medical Center (VAMC), dated through January 2010.  But, at his personal hearing, the Veteran testified he had even more recent VA treatment for his back problem, in February 2010.  See March 2010 personal hearing transcript, at 8.  So, at a minimum, the AMC needs to obtain all of his relevant treatment records from this VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).

As well, the Veteran's right knee disability is inextricably intertwined with adjudication of the back disability, to the extent he contends his right knee is secondary to the back disability.  Therefore, the appeal for the right knee disability remains pending.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the Jackson, Mississippi VA Medical Center (VAMC).  
If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


